Reasons For Allowance
Claims 75 – 94 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest an electronic device and method configured to perform polar coding, the electronic device comprising: wherein a bit pattern generator is configured to: provide a successive sub-set of, w, bits from a bit pattern vector, b.sub.k,n, in each successive t=.left brkt-top.n/w.right brkt-bot. clock cycle; where the bit pattern vector comprises n bits, of which `k` bits adopt a first binary value and n-k bits adopt a complementary binary value, and wherein the bit pattern generator comprises a bank of (w) comparators, and wherein the successive sub-set of, w, bits cause each of bit pattern bits {b.sub.0, b.sub.1, b.sub.2, . . . , b.sub.-1} to be obtained from a corresponding comparator in the bank of w comparators as claimed in claims 75, 93 and 94
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845